                     Case 3:17-cv-04419-JD Document 114 Filed 03/08/19 Page 1 of 1
                                                                                                                          Reset Form

 1                                               UNITED STATES DISTRICT COURT
 2                                          NORTHERN DISTRICT OF CALIFORNIA
     AMANDA RUSHING, ASHLEY SUPERNAULT, JULIE REMOLD,
 3   and TED POON on behalf of themselves, and as parents and               )
     guardians of their children, L.L., M.S., N.B., C.B., R.P., and K.P.,                3:17-cv-4419
     and on behalf of all others similarly situated,                        )   Case No: _______________
 4                                                                          )
                                                  Plaintiff(s),             )   APPLICATION FOR
                v.
 5                                                                          )   ADMISSION OF ATTORNEY
     THE WALT DISNEY COMPANY; DISNEY ENTERPRISES, INC.;
     DISNEY ELECTRONIC CONTENT, INC.; UPSIGHT, INC.; UNITY
                                                                            )   PRO HAC VICE
 6   TECHNOLOGIES SF; KOCHAVA, INC.; MOPUB, INC.; TWITTER                   )   (CIVIL LOCAL RULE 11-3)
     INC.; COMSCORE, INC.; and FULL CIRCLE STUDIES, INC.                    )
 7                                                                          )
                                                  Defendant(s).
                                                                            )
 8
           I, Sean A. Petterson                    , an active member in good standing of the bar of
 9    the State of New York         , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Plaintiffs                                   in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Michael W. Sobol                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                                      LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
       250 Hudson St, 8th Fl.                                                    275 Battery St, 29th Fl.
14     New York, NY 10013                                                        San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                                                  LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 355-9500                                                             (415) 956-1000
       MY EMAIL ADDRESS OF RECORD:                                                LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    spetterson@lchb.com                                                        msobol@lchb.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 5412663      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/08/19                                                                      Sean A. Petterson
22                                                                                                      APPLICANT

23
                                               ORDER GRANTING APPLICATION
24                                       FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Sean A. Petterson                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/11/19
                                                                                  UNITED STATES DISTRICT/MAGISTRATE
                                                                                                         xxxxxxxxxxJUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                                         October 2012
